                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION

   ----------------------------------------------------------------X
                                                                   :
   LEWIS COSBY, KENNETH R. MARTIN, as                              : No. 3:16-cv-00121-TAV-DCP
   beneficiary of the Kenneth Ray Martin Roth IRA,                 :
   and MARTIN WEAKLEY on behalf of themselves :
   and all others similarly situated,                              :
                                                                   :
                                       Plaintiffs,                 :
                                                                   :
                              v.                                   :
                                                                   :
   KPMG LLP,                                                       :
                                                                   :
                                       Defendant.                  :
   ----------------------------------------------------------------X

          DEFENDANT KPMG LLP’S MEMORANDUM OF LAW IN OPPOSITION
         TO PLAINTIFFS’ FIRST MOTION IN LIMINE PURSUANT TO FRE 803(8)




Case 3:16-cv-00121-TAV-DCP Document 219 Filed 06/09/21 Page 1 of 9 PageID #: 21019
          Defendant KPMG LLP (“KPMG”) submits this memorandum in opposition to Plaintiffs’

   Motion in Limine Pursuant to Federal Rule of Evidence 803(8) (the “Motion in Limine”) to

   deem three U.S. Securities and Exchange Commission (“SEC”) documents admissible into

   evidence at the trial in this case (the “SEC Documents”). (ECF No. 215.)

                                              ARGUMENT

          The Court should deny the Motion in Limine because the documents at issue – products

   of settlements – are inadmissible under Federal Rule of Evidence 408. Plaintiffs seek to

   introduce three SEC Documents: (1) an order instituting proceedings against Miller Energy

   Resources, Inc., Paul W. Boyd, CPA, David M. Hall, and Carlton W. Vogt, III, CPA, dated

   August 6, 2015 (the “August 6, 2015 Document”); (2) a settlement of that order instituting

   proceedings against Miller Energy Resources, Inc., dated January 12, 2016 (the “January 12,

   2016 Document”); and (3) an order instituting proceedings, and settling such proceedings,

   against KPMG and John Riordan, CPA, dated August 15, 2017 (the “August 15, 2017

   Document”), all of which are inadmissible. (Mot. in Limine, Exs. 1-3.)

          The orders instituting proceedings (“OIPs”) are used by the SEC to begin, and in the case

   of settlements, at the same time settle, actions administrative investigations. It is well established

   that settlement OIPs are inadmissible settlement evidence under Rule 408. See S.E.C. v.

   Goldstone, 317 F.R.D. 147, 158 n.12 (D.N.M. 2016) (“The Court does not view the … OIP as

   fundamentally different from the other Settlement Evidence, as it holds no more probative value

   than [the former defendant's] settlement in this case.”); In re Blech Sec. Litig., 2003 WL

   1610775, at *11 (S.D.N.Y. 2003) (excluding SEC OIPs); see also In re Platinum & Palladium

   Commodities Litig., 828 F. Supp. 2d 588, 593-94 (S.D.N.Y. 2011) (striking CFTC OIP because it




Case 3:16-cv-00121-TAV-DCP Document 219 Filed 06/09/21 Page 2 of 9 PageID #: 21020
   “was the product of a settlement between the CFTC and [defendants], not an adjudication of the

   underlying issues in the CFTC proceeding.”).

           Rule 408 prohibits the use of settlement evidence “to prove or disprove the validity or

   amount of a disputed claim,” and therefore mandates exclusion of all three of the SEC

   Documents. Fed. R. Evid. 408(a). See Guthrie v. Ball, 2014 WL 5089849, at *5 (E.D. Tenn. Oct.

   9, 2014) (“Evidence of settlement negotiation and agreement is generally inadmissible for any

   purpose under Rule 408…”); Doe v. Aramark Educ., Res., Inc., 206 F.R.D. 459, 461 (M.D.

   Tenn. 2002) (“Federal Rule of Evidence 408 provides that evidence of a settlement offer or

   acceptance may not be admitted to show liability for or invalidity of the claim…”).

           A.     The SEC Documents are settlement evidence, which require exclusion.

           The SEC Documents are the quintessential examples of settlement evidence that Rule

   408 is designed to protect. The SEC Documents specifically state that respondents submitted

   “Offers of Settlement […] which the [SEC] has determined to accept.” (See Mot. in Limine, Ex.

   2 at 1, Ex. 3 at 2.) Where, as here, “the SEC Order is itself a document memorializing a

   settlement agreement which would not have existed absent the settlement” then “the SEC Order

   falls squarely into the class of evidence deemed inadmissible pursuant to Rule 408.” Carpenters

   Health & Welfare Fund v. Coca-Cola Co., 2008 WL 9358563, at *3 (N.D. Ga. Apr. 23, 2008);

   see also Wilson v. Parisi, 2009 WL 151666, at *1 (M.D. Pa. Jan. 21, 2009) (“Courts generally

   agree that Rule 408 applies to consent decrees.”).

          As the Sixth Circuit has explained, “one of the principal justifications for Rule 408 is that

   evidence of settlement offers is irrelevant.” Bridgeport Music, Inc. v. Justin Combs Pub., 507

   F.3d 470, 480 (6th Cir. 2007). This is because settlements do not admit or deny allegations, thus

   offering minimal probative value. In Carpenters, the court held that a similar SEC settlement




                                       2
Case 3:16-cv-00121-TAV-DCP Document 219 Filed 06/09/21 Page 3 of 9 PageID #: 21021
   order was inadmissible for this reason, finding it “significant to the matter at issue” that the

   defendant “did not admit to any of the SEC’s findings, and the SEC Order’s findings and

   conclusions were not adjudicated by” the defendant. Carpenters, 2008 WL 9358563, at *1. So

   too is the case here—none of the defendants in the SEC Documents admitted to any of the SEC’s

   findings. (See Mot. in Limine, Ex. 3 at 2 (“Respondents have submitted Offers of

   Settlement…without admitting or denying the findings herein . . .”); id., Ex. 2 at 1-2.) Thus, any

   purported “findings” by the SEC have minimal, if any, probative value; “they are unreliable

   because the offers of settlement may be motivated by desire for peace.” In re Tenet Healthcare

   Corp. Sec. Litig., 2007 WL 5673884, at *2 (C.D. Cal. Dec. 5, 2007) (holding that the “SEC

   Consent Orders are inadmissible under Rule 408” as “[t]he findings and opinions of the SEC

   Consent Orders in this case are based on the KPMG accountants’ offers of settlement.”).

          Additionally, as the court in Carpenters explained, “the high public policy value of

   encouraging entities and individuals to settle their disputes with the SEC,” and “[a]dmitting the

   SEC Order into evidence in this matter would likely have a chilling effect on future attempts by

   the SEC to settle similar cases[.].” Carpenters, 2008 WL 9358563 at *3; see also Doe, 206

   F.R.D. at 463 (“Rule 408 and its policy goal of encouraging settlements are accorded a sanctity

   that would be violated if admission of the settlement agreements were allowed in this case[.]”).

   This rationale, equally applicable here, reinforces the inadmissibility of the SEC Documents.

          B.      Plaintiffs are improperly attempting to use settlement evidence to prove their
                  claims.

          Plaintiffs are attempting to use the settlement evidence to “prove or disprove the validity

   or amount of a disputed claim,” which is improper under Rule 408. Fed. R. Evid. 408(a). Doe,

   206 F.R.D. at 463 (denying admission of settlement agreement where “assertions by Plaintiffs

   make it clear to this Court that Plaintiffs’ intended use of the settlement agreements…is to prove



                                       3
Case 3:16-cv-00121-TAV-DCP Document 219 Filed 06/09/21 Page 4 of 9 PageID #: 21022
   [defendant’s] liability in this case” because “[b]oth Rule 408 and common sense dictate the

   principle that the fact of settlement does not equal liability.”).

           Plaintiffs assert that the entire “outcome of the litigation may rely upon” Plaintiffs’

   ability to put into evidence the SEC Documents, and thus plainly seek to use the settlement

   evidence to prove or disprove the validity of their claims. (Mot. in Limine at 2.) Courts have

   found less overt statements sufficient to establish that the purpose of the admission sought is to

   prove liability. See, e.g., Accident Ins. Co., Inc. v. U.S. Bank Nat'l Ass'n, 2019 WL 2566950, at

   *3 (D.S.C. June 21, 2019) (“[T]hough Plaintiff does not expressly state that the purpose for

   offering the government investigation documents is to prove Defendant's liability…it appears

   clear to the court that Plaintiff seeks to introduce these documents to validate its claims.”).

   Because Plaintiffs seek to use settlement evidence to prove or disprove their claims, the Motion

   in Limine must be denied based on Rule 408.

           C.      The cases Plaintiffs rely on are inapposite.

           The sole case Plaintiffs rely on to support their proposition that the SEC Documents are

   admissible, Option Res. Grp. v. Chambers Dev. Co., 967 F. Supp. 846 (W.D. Pa. 1996), is an

   outlier out of district case that is inapposite. Indeed, the court in Option Resource acknowledged

   that “settlements in the SEC proceedings…must be excluded by the plain language of” Rule 408.

   Id. at 849. Nonetheless, the Option Resource court found the “SEC’s factual findings and

   conclusions” admissible “under Rule 803(8)(C), the ‘public records and reports’ hearsay

   exception.” Id. at 851. But, where the orders are inadmissible under Rule 408, the Rule

   803(8)(C) hearsay exception is irrelevant. As the court in Carpenters explained, Option Resource

   is a decision best understood as an attempt to “graft[] the hearsay exception in Rule

   803(8)(C)…onto Rule 408.” 2008 WL 9358563, at *4. But, “Rule 803(8)(C) is not a back door

   vehicle for the introduction of evidence which is otherwise inadmissible.” Id.; see also


                                       4
Case 3:16-cv-00121-TAV-DCP Document 219 Filed 06/09/21 Page 5 of 9 PageID #: 21023
   Goldstone, 317 F.R.D. at 158 n.12 (“Rule 803(8) does not make any investigative findings per se

   admissible.”).

          Whether or not the SEC Documents fall within an exception to the hearsay prohibition is

   an entirely different question. The other case Plaintiffs mention, Bank of Lexington v. Vining-

   Sparks Sec., 959 F. 2d 606 (6th Cir. 1992), similarly focuses only on the “Rule 803(8)(C)

   exception.” Neither Option Resource nor Bank of Lexington has any bearing as to whether the

   SEC Documents are admissible pursuant to Rule 408.

          D.        The SEC Orders are inadmissible for additional reasons.

          Even if the Court finds that the SEC Documents are admissible under Rule 408, the Court

   should still deny the SEC Orders pursuant to Rules 401 and 403. In addition to the reasons stated

   above, the SEC Documents are also inadmissible under Rule 403 because it would “lead to juror

   confusion” and “cause undue prejudice[.]” Trout v. Milton S. Hershey Med. Ctr., 572 F. Supp. 2d

   591, 597 (M.D. Pa. 2008) (citing Fed. R. Evid. 403) (excluding settlement agreement from

   evidence because it “would distract a jury from adjudicating [defendant’s liability] with a

   settlement…potentially driven by a variety of tangential considerations.”).

          The court in United States v. Park, 2008 WL 2338298, at *7 (C.D. Cal. May 27, 2008)

   excluded settlement evidence for similar reasons, holding that “the probative value of the

   [settlement evidence] is substantially outweighed by the likelihood that its admission would

   result in confusion of the issues.” The potential for confusion due to the admission of settlement

   evidence is strong. As the court in Park explained, “even if [the defendant was] able to identify a

   permissible purpose for admitting [settlement evidence] under Rule 408, the court would have to

   give limiting instructions that might lead to jury questions or confusion.” Id. Additionally,

   where, as here, there are “disputed facts surrounding the settlement itself, the court would




                                       5
Case 3:16-cv-00121-TAV-DCP Document 219 Filed 06/09/21 Page 6 of 9 PageID #: 21024
   effectively have to conduct a mini-trial regarding [the] settlement negotiations” which would

   “result in distraction and jury confusion.” Id. Thus, to avoid causing undue prejudice and

   confusion, the Court should exclude the SEC documents under Rule 403 as well.

          The SEC Documents are also inadmissible pursuant to Rule 401 because the SEC

   Documents do not fall within the definition of “relevant evidence” under Rule 401. See Fed. R.

   Evid. 401. As discussed, Plaintiffs specifically seek to introduce evidence here to prove liability.

   (Mot. in Limine at 2.) However, “[u]nder the Federal Rules of Evidence, evidence of settlements

   and settlement offers is specifically considered irrelevant for purposes of establishing liability.”

   Minor v. Cty. of L.A., 2015 WL 13711269, at *3 (C.D. Cal. Sept. 23, 2015). Thus, the SEC

   Documents are inadmissible for additional reasons as well.




                                       6
Case 3:16-cv-00121-TAV-DCP Document 219 Filed 06/09/21 Page 7 of 9 PageID #: 21025
                                           CONCLUSION

          Defendant respectfully requests that the Court deny Plaintiffs’ Motion as inadmissible

   pursuant to Rule 408 or, in the alternative, as premature and overbroad.

   Dated: June 9, 2021                          Respectfully submitted,


                                                 /s/ Gregory G. Ballard
                                                MCDERMOTT WILL & EMERY LLP
                                                Gregory G. Ballard (admitted pro hac vice)
                                                Ludwig von Rigal (admitted pro hac vice)
                                                340 Madison Avenue
                                                New York, New York 10173
                                                Telephone: 212-547-5330
                                                Email: gballard@mwe.com
                                                Email: lvonrigal@mwe.com

                                                Allyson E. Riemma (admitted pro hac vice)
                                                444 West Lake Street
                                                Chicago, IL 60606
                                                Telephone: 312-372-2000
                                                Email: ariemma@mwe.com

                                                WALLER LANSDEN DORTCH & DAVIS, LLP
                                                Paul S. Davidson (TN BPR # 011789)
                                                511 Union Street, Suite 2700
                                                Nashville, TN 37219
                                                Telephone: 615-244-6380
                                                Email: paul.davidson@wallerlaw.com

                                                LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                Gary F. Bendinger (admitted pro hac vice)
                                                201 East Washington Street, Suite 1200
                                                Phoenix, AZ 85004
                                                Telephone: 602-262-5353
                                                Email: gbendinger@lrrc.com

                                                Counsel for Defendant KPMG LLP




                                       7
Case 3:16-cv-00121-TAV-DCP Document 219 Filed 06/09/21 Page 8 of 9 PageID #: 21026
                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and exact copy of the foregoing has been served to the following
   individuals via the CM/ECF system and e-mail this 9th day of June 2021:
   Gordon Ball
   W. Gordon Ball, Attorney At Law
   7001 Old Kent Drive
   Knoxville, TN 37919
   gball@gordonball.com

   Steven J. Toll
   Cohen, Milstein, Sellers Toll PLLC
   1100 New York Avenue NW
   Fifth Floor
   Washington, DC 20005-3934
   stoll@cohenmilstein.com

   Laura H. Posner
   88 Pine Street, 14th Floor
   New York, NY 10005
   lposner@cohenmilstein.com

                                                 /s/ Gregory Ballard
                                                 Gregory Ballard




                                       8
Case 3:16-cv-00121-TAV-DCP Document 219 Filed 06/09/21 Page 9 of 9 PageID #: 21027
